Citation Nr: 1213242	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  08-11 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for an upper and lower back disorder.

2.  Entitlement to service connection for a cervical spine disorder, to include as secondary to an upper and lower back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1980 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In June 2008, the Veteran withdrew his request for a travel board hearing.  In March 2009, the Veteran withdrew his request for a hearing before a Decision Review Office (DRO) of the RO.  

In February 2008, the RO issued a statement of the case on the issues of entitlement to "service connection for a cervical spine disorder (claimed as an upper back condition)" and "lumbago (claimed as a low back condition)," and a statement of the case on the issues of entitlement to service connection for hallux valgus of the left great toe, and whether new and material evidence had been received to reopen a claim of entitlement to service connection for residuals of frostbite of the hands and feet.  A VA Form 9 was received in April 2008 in which he checked Box 9.A., indicating that he wanted to appeal all issues listed in the statement of the case.  In section 10, the Veteran expressly noted that he wanted to appeal the denials of service connection for the back and neck disorders.  Accordingly, the VA Form 9 received relates only to the statement of the case issued on the back and neck claims.  All conduct on the part of the Veteran and his representative since then has been consistent with a desire to pursue the Board's review only in connection with the denial of service connection for back and neck disorders.  See April 2008 statement in support of VA Form 9, February 2009 Informal Conference Report, October 2009 Statement of Accredited Representative in Appealed Case, and July 2011 Informal Hearing Presentation.  Thus, a perfected appeal on the denial of service connection for a left great toe disorder and the denial of the petition to reopen is not before the Board.  Cf. Evans v. Shinseki, 24 Vet. App. 292 (2011).  

In August 2011, the Board remanded this matter for further evidentiary development.  Specifically, the Veteran's claims file was to be sent for a clarifying medical opinion.  Having substantially complied with the dictates of the August 2011 remand, the Board may proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

FINDINGS OF FACT

1. An upper and lower back disorder was first demonstrated years after service and the probative, competent medical evidence of record does not link the disorder to active service.

2.  The Veteran's cervical spine disability is not related to a disease or injury in service and the preponderance of the evidence is against an etiological relationship (e.g., causation or aggravation) with a service connected disability.


CONCLUSIONS OF LAW

1.  An upper and lower back disorder was not incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

2.  The Veteran's cervical spine disability was not incurred in active service, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Prior to initial adjudication, a September 2007 letter was sent to the Veteran which satisfied the duty to notify provisions.  See Quartuccio, 16 Vet. App. at 187.  

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  It is noted that the Veteran asserted that he joined the Army National Guard from February 1989 to March 1990 and submitted a December 1990 enlistment examination report for the Army National Guard.  In a March 2005 PIES request, the RO requested all service records from the Veteran's service in the Army National Guard.  The Response indicates that all medical records had been mailed and there were no more on file at Code 13.  In a May 2005 Report of Contact, the RO called the Veteran and left a message for him regarding his National Guard service.  The Veteran did not return this call.  The RO also sent a May 2005 letter to the Veteran requesting clarification for the name of the National Guard unit assigned and the dates of entrance and discharge.  No response was provided.  A Veteran has an obligation to cooperate with VA in the development of his claim; the duty to assist is not a one-way street.  See 38 C.F.R. § 3.159; Woods v. Derwinski, 1 Vet. App. 190 (1991).  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  The Board finds that VA's duty to assist has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

VA opinions were obtained in October 2007 and August 2011 in association with the Veteran's spine disabilities.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  The Board finds that the August 2011 VA opinion is adequate as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA examiner considered all of the pertinent medical evidence of record and the Veteran's statements, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  As such, the Board finds that the opinion is adequate.  

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  There is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

The Veteran contends that his upper and lower back disabilities resulted from his in-service duties.  He further asserts that his lower and upper back disabilities have caused or aggravated his cervical spine disorder.  The Board will consider the upper and lower back disabilities on a direct basis and the cervical spine disability on direct and secondary service connection bases.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a)(2011).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.

a.  Upper and Lower Back

Post-service treatment records indicate that the Veteran suffers from recurrent lumbago and cervical strain.  The Veteran suffers from current diagnoses and the Board turns to the issues of service incurrent and nexus.  

As provided above, the Veteran has asserted that the onset of his low back pain occurred in a band-like distribution over his upper lumbar region in 1981 after he loaded some ammunition during his tour of duty in Germany.  See October 2007 VA examination report.  He stated that he saw a doctor and was placed on bed rest for three days and was told to not perform any heavy lifting.  At the examination, the Veteran also reported that his low back pain had recurred intermittently since 1981 and that his back problems were exacerbated after being rear-ended in a motor vehicle accident in 1989.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr, 21 Vet App 303; Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to report his in-service and post-service symptoms.  But unlike the varicose veins in Barr or dislocated shoulder in Jandreau, spine disorders are not conditions that can be causally related to military service.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d at 1377.  The Veteran is not competent to proffer a diagnosis or provide an opinion as the etiology of his disabilities and the Board turns to the competent medical evidence of record.

Service treatment records show that in September 1981, the Veteran complained of back pain.  He was diagnosed with low back myalgia, viral etiology.  While he was not placed on bed rest during that time, the records do show that the service examiner ordered the Veteran to not perform any heavy lifting for three days.  Also, a February 1982 Medical History form shows that in response to a question of when did the Veteran last consult a physician, he responded "Dec 18" for his "back."  In a January 1983 Report of Medical History, associated with his separation examination, the Veteran denied recurrent back pain.   

Post-service treatment records provide that on February 1989, the Veteran complained of neck and back pain after a motor vehicle accident.  In VA treatment notes dated in an April 1993 and May 1993, the Veteran's spine configuration, mobility and tenderness were normal but he had small sized, nontender moveable cervical nodes.  In a June 1994 examination report, these cervical nodes were not noted.  In a December 1990 National Guard Enlistment Examination, the Veteran's spine was found to be clinically normal.  In VA treatment notes dated in January 2007, July 2006, and April 2007, the Veteran again complained of pain in the low back and neck.  In a November 2006 x-ray report, the Veteran's low back was x-rayed and found to have slightly reduced disc space at L5-S1 consistent with degenerative disc disease.  

In a March 2007 private examination, the Veteran complained of low back and neck pain.  On examination of the neck, mild limitation of neck motion was noted.  There also appeared to be guarded motions.  He did not complain of tenderness or excessive pain on the extremes of motion and there was no muscle spasm.  The examination of the back revealed mild tenderness in the lumbosacral region on the midline and his range of motion was limited to 15 degrees to the left and the right.  He was diagnosed with chronic low back strain and chronic neck strain.  

In an August 2007 VA treatment note, the Veteran complained of low back pain since 1981and reported that he had degenerative disc disease which was probably due to his history in the military doing repetitive work at previous jobs and his history of car accidents.  The Veteran indicated that he did not attempt to seek treatment in the past because the pain was only recently becoming worse.  He provided that the pain fluctuated and on some days he had to stay in bed due to the pain.  He complained of pain in the lumbar region that had recently moved up between his scapula.  He also experienced throbbing in his left hip and thigh.  Upon examination, the Veteran was diagnosed with low back pain.  

During an October 2007 VA examination, the Veteran again complained of low back pain in a band-like distribution over the upper lumbar region in 1981 after loading ammunition while in Germany.  He indicated that he saw the medic and was put on bed rest for three days and told not to do any heavy lifting.  The examiner, however, maintained that the claims file showed a single evaluation for acute low back pain in 1981, which was felt to be related to a viral condition at that time and did not include any recommendations for bed rest or lifting restrictions.  The Veteran provided that his low back pain had recurred intermittently since 1981.  He also provided that his back problems had exacerbated after a motor vehicle accident in 1989.  He provided that the back pain occasionally radiated from his upper lumbar spine to his legs and into both legs.  Upon physical examination, the Veteran was diagnosed with recurrent lumbago, symptomatic with mild to moderate functional impairment, not likely caused by the viral low back pain episode which occurred during service time in 1981.  The Veteran was diagnosed with cervical stain, symptomatic with mild functional impairment.  The examiner indicated that the Veteran's current back disorder was not likely caused by the back problems sustained during his active duty based upon the Veteran's report of the onset of neck pain occurring following the motor vehicle accident in 1989, six years after he had left active duty.  

Following the August 2011 remand, the same examiner who performed the October 2007 VA examination again reviewed the claims file and indicated that after careful review of the records, the medical opinion remained that it is less likely than not that the Veteran's current upper and lower back condition was related to, residual of, or caused by his military service, including the September 1981 episode.  The examiner indicated that despite the Veteran's assertion that he was seen by a physician in December 1981 there were no treatment records which evidence such a visit.  Further, the examiner indicated that the September 1981 treatment note made no mention of any back injury or abnormalities on physical examination.  He further provided that the listed probable etiology of his in-service low back pain was "viral."  The examiner also provided that the separation examination dated in January 1983 found a clinically normal spine and the Veteran expressly denied any recurrent back pain.  The examiner then discussed the Veteran's post service treatment and provided that there was no objective evidence in the claims file that the Veteran had any recurrent lower back problems requiring medical treatment during active service, or for many years after service separation.  The examiner referred to the lumbar degenerative disc disease which was documented in 2006 but indicated that it was not radiographically severe enough to be related to service.  

While the Board acknowledges the Veteran's statements regarding his lower an upper back disorders, there is more persuasive evidence indicating a negative nexus between his disabilities and service.  

Further, while the Veteran is competent to describe his symptoms, his statements of his continued low back and upper back pain are contradicted by the statements made during service, specifically, in January 1983 where he denied recurrent back pain.  This evidence weighs against the Veteran's credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Further, the absence of documented complaints of low back pain for many years after his in-service complaints weighs against the claim on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).  Also, the lack of evidence of treatment bears on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

As such, the Board finds that the preponderance of the evidence is against the Veteran's claims on direct ground.  Consequently, the benefit-of-the- doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b.  Cervical Spine Disorder

The Veteran contends that his service spine disorder was caused by his upper and lower back disabilities.  Again, secondary service connection may be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.

Unfortunately, the Veteran is precluded from being secondarily service connected for his cervical spine disorder because the Board denied service connection for the Veteran's upper and lower back disabilities, as discussed above.  38 C.F.R. § 3.310 (2011); See Sabonis v. Brown, 6 Vet. App. 426 (1994)(there is no basis in law for a grant of service connection for a disorder as secondary to a disorder which is not service connected).  Service connection cannot be granted on a secondary basis to a nonservice-connected disability.  However, to afford the Veteran every opportunity, the Board will determine whether he is entitled to direct service connection for his cervical spine disability.  The Board has reviewed the Veteran's claims file to determine if there is any indication of cervical spine problems in service.  However, the Veteran's service treatment records are silent for any complaints of cervical spine problems.  Again, the service treatment records show complaints of low back pain, not cervical spine pain for which the Veteran was diagnosed with low back myalgia, viral etiology.  
 
Post-service medical records provide that the Veteran was diagnosed with cervical strain.  See March 2007 private examination and October 2007 VA examination reports.  The VA examiner who performed the October 2007 VA examination indicated that the Veteran had intermittent neck pain following the 1989 motor vehicle accident.  He also provided that the Veteran's onset of neck pain occurred after the accident, six years after he left active duty and thus opined that it was not related to service.  There is no medical evidence showing that the Veteran's cervical spine disability is related to service.  The Board also finds that there is no continuity of symptoms between his current disability and any injury he experienced in service given that the first complaints occurred after his post-service motor vehicle accident.  Maxson, 12 Vet. App. at 459.  Service connection must fail on a direct basis.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim on direct and secondary grounds.  Consequently, the benefit-of-the- doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for upper and lower back disorders is denied.

Entitlement to service connection for a cervical spine disorder, to include as secondary to the upper and lower back disorders, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


